THE THIRTEENTH COURT OF APPEALS

                                   13-20-00200-CR


                                 Steven Elmer Hinds
                                         v.
                                 The State of Texas


                                 On Appeal from the
                        County Court of Karnes County, Texas
                        Trial Court Cause No. CR-2019-0218


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 24, 2021